DETAILED ACTION
This Office action is a response to an Application No. 17/125,767 filed on 12/17/2020 in which claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Examiner contends that the drawings submitted on 12/17/2020 are acceptable for examination proceedings.

Claim Objections
Claims 5, 13, 17, 21 and 29 are objected to because of the following informalities:
Claims 5, 13, 21 and 29 recite “such that” in line 2 respectively. Language that suggests or makes optional or intended result (i.e., such that) but does not require step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Claim 17 recites “executable” in line 1 respectively. Language that suggests or makes optional or intended result (i.e., executable) but does not require step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or 
Appropriate corrections are required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claims 25-30, the claims recite the limitations “means for allocating”, “means for determining”, “means for transmitting”, “means for assigning”, “means for initiating”, “means for detecting”, “means for receiving”, and “means for generating”, the corresponding structure(s) can be found at FIG. 7, ¶ [0080], Processor 712, Transceiver 702.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 1 recites “allocating a . 
Regarding claims 9, 17 and 25, the claims are rejected based on the same reasoning as presented in the rejection of claim 1.
Claims 2-8, 10-16, 18-24 and 26-30 are also rejected for their dependency to rejected independent claims 1, 9, 17 and 25 respectively.
Appropriate corrections are required.



Pertinent Prior Art
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Kakishima et al. (US 2017/0099092 A1) teaches a method for a beam transmission operation by a base station; forming multiple directional beams in accordance with a predetermined (lattice-shaped) beam arrangement; transmitting reference signals (precoded CSI-RSs) in the formed multiple directional beams; acquiring feedback information (a beam index) from the user equipment; and adjusting the directional beams formed based on the received feedback information (see FIG. 11; see ¶ [0057-60]).
Modarres Razavi et al. (US 2018/0041261 A1) teaches a process to implement the adaptation of the beamforming configuration applied for the radio transmission from the base station to the UE; applying initial beamforming configuration; transmitting reference signals; receiving report(s) of signal qualities for beams for which the signal quality was determined to be above a threshold; and adapting beamforming configuration (see FIG. 2; see ¶ [0028-40]).
Hong et al. (US 2014/0073337 A1) teaches a method of each of the beam scheduler; obtaining location information and operation modes of registered terminals; performing scheduling to minimize interference between beams that are provided to corresponding specific terminals; performing resource scheduling of remaining registered terminals and the beam scheduler and central scheduler schedule with reference to the interference information reported from the terminal to avoid interference (see FIG. 17; see ¶ [0160-69]).



Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/PETER CHEN/Primary Examiner, Art Unit 2462